TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-15-00010-CV



                                  Colleen Dickinson, Appellant

                                                 v.

                                 Bruce Dana Hardesty, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
      NO. D-1-FM-13-006978, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Colleen Dickinson filed a notice of appeal from the divorce decree announced on

July 16, 2014 and signed on October 6, 2014. Dickinson’s brief was due on April 16, 2015. None

was filed. By letter dated April 29, 2015, this Court’s clerk notified Dickinson that her brief was

overdue and cautioned that this appeal could be dismissed for want of prosecution if Dickinson failed

to file a brief or otherwise respond by May 11, 2015. Dickinson telephoned this Court’s clerk on

June 3, 2015, and discussed the status of the case but did not file a brief, motion to extend time to

file brief, or any other document afterwards. We dismiss this appeal for want of prosecution.




                                              Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Goodwin and Field

Dismissed for Want of Prosecution

Filed: June 19, 2015